Citation Nr: 1142241	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to the service-connected diabetes mellitus type II.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006, and October 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to the service-connected diabetes mellitus type II, and the claim for service connection for hypertension.  


FINDINGS OF FACT

1.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed peripheral neuropathy of the left and right upper extremities.

2.  The most probative competent evidence of record supports a conclusion that the Veteran has no clinically diagnosed peripheral neuropathy of the left and right lower extremities.

3.  The evidence of record is at least in equipoise as to whether the Veteran's hypertension was worsened by his service-connected diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The Veteran's claimed peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, and is not proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The Veteran's claimed peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service, and is not proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2006, and May 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2007 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims which the Board finds are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as hypertension and other organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that he currently suffers from peripheral neuropathy of the upper and lower extremities as a result of his service-connected diabetes mellitus.  

The service treatment records, including the reports of entrance and separation examinations, contain no complaint, finding, history, notation, treatment, or diagnosis of peripheral neuropathy of the bilateral upper or lower extremities.  On separation examination in December 1970, the Veteran made no neurological complaints, and he was found to have no neurological abnormalities. 

After service, complaints of numbness and tingling in the bilateral upper and lower extremities were initially documented in 2005, more than 35 years after service.  The period without documented complaints may interrupt continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board has also considered whether the Veteran's peripheral neuropathy is subject to presumptive service connection due to exposure to herbicide agents.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for acute and subacute peripheral neuropathy will be rebuttably presumed if it is manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  The presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2011).  The Veteran's period of active duty from June 1969 to December 1970 included service in Vietnam.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during his service in Vietnam.  However, the evidence of record does not show that the Veteran had peripheral neuropathy within one year following his last presumed exposure to herbicides such that presumptive service connection can be established under 38 C.F.R. § 3.307 and § 3.309. 

However, the thrust of the Veteran's claim is that the service-connected diabetes mellitus caused him to develop peripheral neuropathy of the bilateral upper and lower extremities. 

Competency is a legal concept in determining whether medical or lay evidence may be considered or is admissible.  That is distinguished from weight and credibility, a factual determination going to the probative value of the evidence, or whether evidence tend to prove a fact, once that evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159  (2011). 

Although the Veteran is competent to describe symptoms of numbness and tingling in the hands and feet and he is credible in this regard, the diagnosis of peripheral neuropathy of the bilateral upper and lower extremities and the medical causation are not subject to lay observation.  The determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

In this case, the diagnosis of peripheral neuropathy of the bilateral upper and lower extremities is based on clinical findings.  For this reason, the Board determines that peripheral neuropathy is not a simple medical condition that the Veteran is competent to identify as he is not qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

To the extent the Veteran's statements are offered as proof of the diagnosis of peripheral neuropathy of the bilateral upper and lower extremities as secondary to the service-connected diabetes mellitus, the Board finds that the Veteran is not qualified, that is not competent, through education, training, or experience to offer a medical diagnosis of peripheral neuropathy derived from an in-service disease or injury, or a service-connected disability.  For that reason, the Board finds that the Veteran's statements are not considered competent favorable evidence on the questions of either a current diagnosis or nexus between the claimed peripheral neuropathy of the bilateral upper and lower extremities and diabetes mellitus.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate his claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

VA obtained medical opinions addressing the Veteran's contentions.  However, the most probative competent medical evidence does not show that it is at least as likely as not that a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities is warranted. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The evidence in favor of the claims consists of a medical statement prepared by a VA physician in January 2007, wherein the physician opined that the Veteran's sensory neuropathy of numbness in the hands and feet was directly related to the Veteran's diabetes.  

The evidence against the claim consists of a VA examination report dated in November 2007.  On examination, the Veteran reported intermittent tingling and numbness in his fingers.  He related a history of surgery for a detached tendon in the right arm in the 1980's.  The Veteran also complained of intermittent tingling and numbness in the sole of his feet worsened with any weight bearing.  The examiner noted paresthesias consistent with peripheral neuropathic symptoms.  On physical examination, cranial nerve function and coordination were normal.  There was no sensory or motor loss.  Deep tendon reflexes were 2+ in the upper and lower extremities, bilaterally,  Babinski and Rhomberg tests were negative.  The examiner concluded that there was no medical evidence that the Veteran had upper or lower extremity diabetic peripheral neuropathy.  Accordingly, as peripheral neuropathy was not found on examination, it was not diagnosed.  

The Board finds that the medical opinion of the VA examiner in November 2007, indicating that the Veteran did not have any diabetic peripheral neuropathy of the bilateral upper or lower extremities, outweighs the January 2007 physician's opinion.  In placing greater weight on the November 2007 VA examiner's opinion, the Board considers it significant that it is the most current medical opinion of record and was based on the examiner's thorough and detailed examination of the Veteran and review of the claims folder (which includes the Veteran's entire medical history), including the January 2007 medical statement.  Moreover, the Board finds it significant that the November 2007 examination was undertaken directly to address the issue on appeal, to determine whether any current peripheral neuropathy was present in each of the Veteran's extremities, and the examiner provided a rationale (no supportive clinical findings) for the opinion.  This medical opinion is also consistent with other evidence of record. 

On VA peripheral nerves examination in February 2006, physical examination of the Veteran's vibratory sense was intact.  His gait was normal.  Light touch and pinprick was intact in the upper and lower extremities, bilaterally.  The examiner noted no physical findings on examination that supported a clinical finding that the Veteran's sensory perception was altered.  Accordingly, the examiner opined that there was no overt clinical evidence of peripheral neuropathy.  Similarly, on VA examination in June 2006, the Veteran complained of numbness in his hands and feet for 2 years.  The Veteran reported onset of peripheral neuropathy in 2004.  The Veteran's gait was normal and cranial nerves were intact.  Cremasteric reflexes were intact, bilaterally.  Babinski and Rhomberg tests were negative.  Vibratory sense, light touch and pinprick were intact in the upper and lower extremities, bilaterally.  The examiner determined that there were no physical findings on examination to support the Veteran's altered sensory perceptions.  The examiner concluded that clinically, the Veteran did not have evidence at the time of the examination that supported a diagnosis of nephropathy or peripheral neuropathy.  The examiner added that if indeed the Veteran had early, occult peripheral neuropathy, he maintained that it was secondary to a nonservice connected disease.  

Consistent with the VA examination findings, VA clinical treatment notes show that examination of the lower extremities revealed no peripheral edema.  Pedal pulses were symmetrical and sensation was normal.  Cranial nerves were within normal limits, and Babinski and Romberg tests were normal.  Vibrator sense was intact and equal, bilaterally.  In January 2003, a clinician determined that there was no evidence of neuropathy at that time.  The Board finds that the VA medical opinions finding that the Veteran does not have peripheral neuropathy of the bilateral upper or lower extremities are probative and persuasive based on the examiners' thorough and detailed examinations of the Veteran and the adequate rationale provided for the opinions. 

In contrast, the Board notes that while a VA physician in January 2007 diagnosed the Veteran as having sensory neuropathy associated with his service-connected diabetes mellitus, the physician did not provide the Board with any rationale or discussion of clinical facts which illustrate how the diagnosis was reached or what clinical data supports it.  The statement is conclusory and thus has limited probative value.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board therefore finds that the January 2007 VA physician's assessment, standing alone, is too speculative to warrant a grant of service connection and is of little probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

Furthermore, to the extent the record contains a history of diabetic neuropathies, noted by VA health-care professionals, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Indeed, as discussed above, the most probative medical evidence of record shows no diabetic peripheral neuropathy.  For that reason, the Board rejects the recorded history of diabetic neuropathies as competent medical evidence that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities which is related to service or a service-connected disability. 

The Board finds that the evidence of record preponderates against a finding that a current diagnosis of peripheral neuropathy of the upper or lower extremities is warranted, and thus service connection must therefore be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

The Board may consider only competent medical evidence to support its findings as to a question involving a medical diagnosis which is not capable of lay observation or one that is not a simple medical condition.  The Board may consider only competent medical evidence where there is a question of medical causation, where a lay assertion on medical causation is not competent evidence.  Therefore, the Board finds that the preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks entitlement to service connection for hypertension as secondary to the service-connected posttraumatic stress disorder (PTSD), or as due to diabetes mellitus, type II.

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service the Veteran was noted to have a blood pressure of 124/78.

After service, VA treatment records starting in November 2005 recorded an assessment of hypertension treated with medication.  On VA examination in February 2006, the examiner noted a diagnosis of hypertension 3 years earlier.  The Veteran's hypertension was effectively controlled with medication.  On VA hypertension examination in November 2006, following an examination of the Veteran, the examiner diagnosed hypertension since 2005, controlled with medication, and opined that the Veteran's hypertension was independent of, and highly unlikely to be related to the Veteran's service-connected PTSD.  

In support of his claim, the Veteran submitted a January 2007 medical opinion signed by a VA physician, stating that more likely than not, the Veteran's PTSD caused the Veteran's hypertension.  The physician explained that, and cited to, a number of articles in the literature supporting the development of hypertension from stress, especially from PTSD.  Ultimately, the physician cites a portion of the article that reads, "stress contributes to a variety of medical conditions including Hypertension."  (Emphasis added.)  Thus, the Board finds this evidence more supportive of an aggravation theory of entitlement at best.  The physician does not point to any clinical data specific to the Veteran to support a direct cause theory of entitlement so his opinion is not persuasive in this regard.  

On VA examination in November 2007, the examiner noted hypertension since 2005, controlled with medication.  The condition remained stable.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed hypertension and opined that the Veteran's hypertension was not a complication of the service-connected diabetes mellitus.  In this regard, the examiner noted that the diagnosis of the Veteran's diabetes mellitus and hypertension transpired within a few months of each other.  However, the examiner further opined that the Veteran's hypertension was worsened or increased in severity by the service-connected diabetes mellitus.  The examiner explained that it was a well-known medical fact that diabetes mellitus type II influenced cardiac function and affected blood pressure.  Again, this opinion was rendered following a review of the claims file, and examination of the Veteran, including clinical tests, and so the Board is persuaded by this opinion.  

Accordingly, the VA examiner's opinion supports the Veteran's claim for service connection for hypertension on a secondary basis, that is, that the Veteran's currently diagnosed hypertension is aggravated by a service-connected diabetes mellitus, type II.  The November 2007 VA physician's opinion is of great probative value.  The opinion is also consistent with the evidence of record and a rationale in support of the opinion was provided.  Moreover, while previous VA examinations focused on a causal relation between the Veteran's service-connected PTSD and hypertension, the examiners did not address service connection for hypertension as secondary to diabetes mellitus, and as such there is no competent evidence that contradicts the opinion of the November 2011 VA physician.  For the foregoing reasons, the claim of entitlement to service connection for hypertension is warranted on a secondary basis.  38 C.F.R. § 3.310.  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

Based on the foregoing, the Board finds that the evidence supports the Veteran's claim for service connection for hypertension as secondary to his service-connected diabetes mellitus, type II.  As the competent medical evidence of record etiologically links the Veteran's hypertension to diabetes mellitus by aggravation, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and service connection for hypertension is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the upper extremities as secondary to the service-connected diabetes mellitus type II is denied. 

Service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected diabetes mellitus type II is denied  

Service connection for hypertension as secondary to the service-connected diabetes mellitus, type II, is granted.  



____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


